1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, drawn to a magnetic-field sensor comprising a magnetic body comprising an inhomogeneous magnetization, wherein the inhomogeneous magnetization comprises a first magnetization vector M at a first point within the magnetic body pointing in a different direction from a second magnetization vector M at a second point within the magnetic body, the magnetic body is a single piece, and the first and second magnetization vectors M are neither parallel nor antiparallel, wherein the magnetic body comprises a recess facing the magnetic-field sensor arrangement and resulting in a non-convex cross-sectional area, wherein the magnetic body is annular or comprises an annular section, wherein the magnetic body is fixedly arranged with respect to the magnetic-field sensor arrangement and forms a back-bias magnet for the magnetic-field sensor arrangement, classified in G01D5/145;

II.	Claims 12-15, drawn to a magnetic-field sensor comprising a magnetic body comprising a continuous azimuthal magnetization which is tangentially directed with respect to a connecting line to a central point, classified in G01D5/145;
III.	Claims 16-20, drawn to a magnetic-field sensor comprising a first magnetic-field sensor element and a second magnetic-field sensor element, the first magnetic-field sensor element being arranged, with respect to the magnetic body, such that the first magnetic-field sensor element is exposed, with regard to a predetermined spatial direction, to a first magnetic flux density caused by the magnetic body and being within a first flux density range, and the second magnetic-field sensor element being arranged, with respect to the magnetic body, such that the second magnetic-field sensor element is exposed, with regard to the predetermined spatial direction, to a second magnetic flux density caused by the magnetic body and being within a second flux density range, wherein the first and second flux density ranges only comprise values smaller than or equal to 20 mT in magnitude, classified in G01D5/145.

3.	The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect; the invention do not overlap in scope. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Invention I requires a magnetic body comprising an inhomogeneous magnetization, wherein the inhomogeneous magnetization comprises a first magnetization vector M at a first point within the magnetic body pointing in a different direction from a second magnetization vector M at a second point within the magnetic body, the magnetic body is a single piece, and the first and second magnetization vectors M are neither parallel nor antiparallel, wherein the magnetic body comprises a recess facing the magnetic-field sensor arrangement and resulting in a non-convex cross-sectional area, wherein the magnetic body is annular or comprises an annular section. Invention II does not require the magnetization vectors being parallel nor antiparallel; the recess; a non-convex cross-sectional area, and the magnetic body being annular or comprises an annular section. Invention III does not require a continuous azimuthal magnetization which is tangentially directed with respect to a connecting line to a central point.
Each of the above inventions includes the above claim features not found in the other invention, and each invention therefore has a material different design.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions require a different field of search (for example, searching different main groups/sub-groups or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265. The examiner can normally be reached M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY PATIDAR/Primary Examiner, Art Unit 2858